Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 08/04/2022 are acknowledged.
According to the Amendments to the claims, claims 1, 9, 11-13 and 19 has /have been amended, claims 2-5 and 14-18 has /have been cancelled.  Accordingly, claims 1, 6-13 and 19 are pending in the application.  An action on the merits for claims 1, 6-13 and 19 are as follow.
The previous 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Carol Druzbick (Reg. No. 40,287) through a phone call on Aug. 04, 2022.
The application has been amended as follows: 
Claim 1, line 13: Replace “a mesh” with --a second mesh--. 
Claim 8, line 9: Replace “a mesh” with --a third mesh--.  
Claim 11, line 15: Replace “a mesh” with --a second mesh--. 
Claim 11, line 21: Replace “a mesh” with --a third mesh--.  
Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the closest prior art of record Chong et al. (US  2017/0335257 A1) in view of Johnson et al. (US 2016/0090943 A1) discloses a beverage maker as claimed. However, none of the prior art of record anticipate or render obvious “a second fitting connection channel configured to connected the pressure release valve to the pressure release end fitting” as claimed under claim 1, and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, claim 1 are allowed.  With respect to claims 6-10, the dependency on Claim 1 makes them allowable.
Regarding Independent Claim 11, the closest prior art of record Chong et al. (US  2017/0335257 A1) in view of Sanborn et al. (US 3,130,909) and Johnson et al. (US 2016/0090943 A1) discloses a beverage maker as claimed. However, none of the prior art of record anticipate or render obvious “a second fitting connection channel configured to connected the pressure release valve to the pressure release end fitting” as claimed under claim 11, and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, claim 11 are allowed.  With respect to claims 12-13 and 19, the dependency on Claim 11 makes them allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761